


116 HR 7713 IH: National Oceanographic Partnership Program Revitalization Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7713
IN THE HOUSE OF REPRESENTATIVES

July 21, 2020
Mr. Panetta introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To reauthorize the National Oceanographic Partnership Program, and for other purposes.


1.Short titleThis Act may be cited as the National Oceanographic Partnership Program Revitalization Act or the NOPP Revitalization Act. 2.Reauthorization of National Oceanographic Partnership ProgramChapter 893 of title 10, United States Code, is amended to read as follows:

8931.National Oceanographic Partnership Program
(a)EstablishmentThe Secretary of the Navy shall establish a program to be known as the National Oceanographic Partnership Program. (b)PurposesThe purposes of the program are as follows:
(1)To promote the national goals of assuring national security, advancing economic development, protecting quality of life, ensuring environmental stewardship, and strengthening science education and communication through improved knowledge of the ocean. (2)To coordinate and strengthen oceanographic efforts in support of those goals by—
(A)creating and carrying out partnerships among Federal agencies, academia, industry, and other members of the oceanographic community in the areas of science, data, resources, education, and communication; and (B)accepting, planning, and executing oceanographic research projects funded by grants, contracts, cooperative agreements, or other vehicles as appropriate, that contribute to assuring national security, advancing economic development, protecting quality of life, ensuring environmental stewardship, and strengthening science education and communication through improved knowledge of the ocean.
8932.Ocean Policy Committee
(a)CommitteeThere is established an Ocean Policy Committee (hereinafter referred to as the Committee). The Committee shall retain the membership, co-chairs, and subcommittees outlined in Executive Order 13840. (b)ResponsibilitiesThe Committee shall continue the activities of that Committee as it was in existence on the day before the date of enactment of this Act. In discharging its responsibilities and to assist in the execution of the activities delineated in this subparagraph, the Committee may delegate to a subcommittee, as appropriate. The Committee shall:
(1)Prescribe policies and procedures to implement the National Oceanographic Partnership Program. (2)Engage and collaborate, pursuant to existing laws and regulations, with stakeholders, including regional ocean partnerships, to address ocean-related matters that may require interagency or intergovernmental solutions.
(3)Facilitate coordination and integration of Federal activities in ocean and coastal waters to inform ocean policy and identify priority ocean research, technology, and data needs. (4)Review, select, and identify partnership projects for implementation under the program, based on the following criteria:
(A)Whether the project addresses important research objectives or operational goals. (B)Whether the project has, or is designed to have, appropriate participation within the oceanographic community of public, academic, commercial, private participation or support.
(C)Whether the partners have a long-term commitment to the objectives of the project. (D)Whether the resources supporting the project are shared among the partners.
(E)Whether the project has been subjected to adequate review according to each of the supporting agencies. (c)Annual report and briefNot later than March 1 of each year, the Committee shall post a report on a publicly available website and brief the Committee on Commerce, Science, and Transportation of the Senate; the Committee on Armed Services of the Senate; the Committee on Natural Resources of the House of Representatives; the Committee on Science, Space, and Technology of the House of Representatives; and the Committee on Armed Services of the House of Representatives on the National Oceanographic Partnership Program. The report and brief shall discuss the following:
(1)A description of activities of the program carried out during the prior fiscal year. (2)A general outline of the activities planned for the program during the current fiscal year.
(3)A summary of projects, partnerships, and collaborations, including the Federal and non-Federal sources of funding, continued from the prior fiscal year and projects expected to begin during the current and subsequent fiscal years, as required in the program office report outlined in section 8932(f)(2)(C). (4)The amounts requested in the budget submitted to Congress pursuant to section 1105(a) of title 31 for the subsequent fiscal year, for the programs, projects, activities and the estimated expenditures under such programs, projects, and activities, to execute the National Oceanographic Partnership Program.
(5)A summary of national ocean research priorities informed by the Ocean Research Advisory Panel required in section 8933(b)(4). (6)A list of the members of the Ocean Research Advisory Panel described in section 8933(a) and any working groups described in section 8932(f)(2)(A) in existence during the fiscal years covered.The report and all briefing materials shall be posted to a publicly available website not later than 30 days after the briefing. 
(d)National oceanographic partnership fundThere is established in the Treasury a separate account to be known as the National Oceanographic Partnership Program Fund to be jointly managed by the Secretary of the Navy, the Administrator of the National Oceanic and Atmospheric Administration, and any other Federal agency that contributes amounts to the Fund. (1)Appropriation and authorized usesAmounts in the Fund shall be available to the NOPP without further appropriation to remain available for up to 5 years from the date contributed or until expended for the purpose of carrying out this section.
(2)Crediting of amounts to fundThere is authorized to be credited to the Fund the following: (A)Such amounts as determined appropriate to be transferred to the Fund by the head of a Federal agency or entity participating in the National Oceanographic Partnership Program.
(B)Funds provided by a State, local government, tribal government, territory, or possession, or any subdivisions thereof. (C)Funds contributed by a non-profit organization, individual, or Congressionally established foundation; by private grants, contracts, and donations.
(3)Contract and grant authorityFor the purpose of carrying out this section, as directed by the Committee, departments or agencies represented on the Committee may enter into contracts, make grants, including transactions authorized by paragraph (4), and may transfer funds available to the National Oceanographic Partnership Program under paragraph (2) to participating departments and agencies for such purposes. (4)Cooperation with other agencies, states, territories, and political subdivisionsThe Committee or any participating Federal agency or entity may enter into an agreement to use, with or without reimbursement, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, District of Columbia, or possession, or of any political subdivision thereof, or of any foreign government or international organization or individual, for the purpose of carrying out this section.
(e)Establishment and forms of partnership projectsA partnership project under the National Oceanographic Partnership Program— (1)may be established by any instrument that the Committee considers appropriate; and
(2)may include demonstration projects. (f)Partnership program office (1)In generalThe Secretary of the Navy and Administrator of the National Oceanic and Atmospheric Administration shall jointly establish a partnership program office for the National Oceanographic Partnership Program. Competitive procedures will be used to select an external operator for the partnership program office.
(2)DutiesThe Committee will monitor the performance of the duties of the partnership program office, which shall consist of the following: (A)To support working groups established by the Committee or subcommittee and report working group activities to the Committee, including working group proposals for partnership projects.
(B)To support the process for proposing partnership projects to the Committee, including, where appropriate, managing review of such projects. (C)To submit to the Committee and make publicly available an annual report on the status of all partnership projects, including the Federal and non-Federal sources of funding for each project, and activities of the office.
(D)To perform any additional duties for the administration of the National Oceanographic Partnership Program that the Committee considers appropriate. 8933.Ocean Research Advisory Panel (a)EstablishmentThe Committee shall establish an Ocean Research Advisory Panel consisting of not less than 10 and not more than 18 members appointed by the Co-chairs, including the following:
(1)Three members who will represent the National Academies of Sciences, Engineering, and Medicine. (2)Members selected from among individuals who will represent the views of ocean industries, State, tribal, territorial or local governments, academia, and such other views as the Co-chairs consider appropriate.
(3)Members selected from among individuals eminent in the fields of marine science, marine technology, and marine policy, or related fields.The Committee shall ensure that an appropriate balance of academic, scientific, industry, and geographical interests and gender and racial diversity are represented by the members of the Advisory Panel.  (b)ResponsibilitiesThe Committee shall assign the following responsibilities to the Advisory Panel:
(1)To advise the Committee on policies and procedures to implement the National Oceanographic Partnership Program. (2)To advise the Committee on matters relating to national oceanographic science, engineering, facilities, or resource requirements.
(3)To advise the Committee on improving diversity, equity, and inclusion in the ocean sciences and related fields (4)To advise the Committee on national ocean research priorities.
(5)Any additional responsibilities that the Committee considers appropriate. (6)To meet no fewer than two times a year.
(c)Administrative and technical supportThe Administrator of the National Oceanic and Atmospheric Administration shall provide such administrative and technical support as the Ocean Research Advisory Panel may require. (d)Federal advisory committee actSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Ocean Research Advisory Panel appointed under section 8933..

